Citation Nr: 1007824	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  05-06 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a rating in excess of 30 percent for pulmonary 
tuberculosis with thoracotomy.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from July 1952 to October 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).  

When the case was previously before the Board, in February 
2007 and June 2008, it was remanded for further development.  
The requested development has been accomplished.  
Specifically, the details of the April 2007 pulmonary 
function studies were obtained and associated with the claims 
folder.  The June 2008 remand provided that if the results 
could not be obtained, the Veteran should be tested again.  
Even though the April 2007 test results were obtained, the 
Veteran was afforded another test.  Those results were not 
considered to be reliable, but the examiner did not recommend 
retesting.  The Veteran's representative has requested that 
the Board proceed with its review of the appeal and not 
remand the case again.  Since the February 2007 and June 2008 
remands have been complied with, and further development does 
not appear possible, the Board now proceeds with its review 
of the appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From April 8, 2004 through April 18, 2007, the  service-
connected residuals of pulmonary tuberculosis were manifested 
by Forced Vital Capacity (FVC) of 61.1 percent before 
bronchodilator and 59.8 percent after bronchodilator.  

2.  Before April 8, 2004 and as of April 19, 2007, the 
service-connected residuals of pulmonary tuberculosis did not 
manifest FVC less than 65 percent of predicted.  

3.  At no time has the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) been 
less than 56 percent of predicted, or the Forced Expiratory 
Volume in one second (FEV-1) been less than 56 percent 
predicted, or the Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) been less than 56 percent 
of the predicted values.  

4.  The service-connected thoracotomy residuals include 
resection of the 5th rib on the right.  

5.  The veteran's service-connected residuals of pulmonary 
tuberculosis with thoracotomy do not present an exceptional 
or unusual disability picture rendering impractical the 
application of the regular schedular standards that would 
have warranted referral of the case to the Director of the 
Compensation and Pension Service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
residuals of pulmonary tuberculosis were not met prior to 
April 8, 2004 or as of April 19, 2007.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.20, 4.97 and Codes 6721, 6731, 6843, 6844 (2009).  

2.  The criteria for a 60 percent rating, and no more, were 
met for the residuals of pulmonary tuberculosis from April 8, 
2004 to April 18, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.20, 
4.97 and Codes 6721, 6731, 6843, 6844 (2009).  

3.  The criteria for a 10 percent rating, and not in excess 
thereof, for the service-connected thoracotomy have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.20, 4.97 and Code 5297 (2009).  

4.  The criteria for referral for an extraschedular rating 
have not been met.  38 C.F.R. § 3.321(b)(1) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

The current claim was received in March 2004.  In March 2004, 
the RO provided the veteran with an explanation of the type 
of evidence necessary to substantiate his claim, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial notice letter was provided before the 
adjudication of his claim in September 2004.  Updated notices 
were provided in March 2007 and July 2008.  Thereafter, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in December 2009.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Social Security Administration (SSA) has 
reported that the Veteran was found to be disabled based on 
an organic mental disorder.  There is no claim or indication 
that SSA has any evidence as to the Veteran's current 
pulmonary condition.  The Veteran initially requested a 
hearing, then indicated he did not want a Board hearing.  He 
has had VA examinations and testing and opinions have been 
obtained.  His representative specifically requests that the 
case be adjudicated on the record without further remand.  
All relevant Spanish documents have been translated.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  The Board has considered all the 
evidence of record.  Specifically, we have gone back at least 
a year before the date the claim was received.  See 38 C.F.R. 
§§ 3.157, 3.400(o) (2009).  However, the most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The general rating formula for inactive pulmonary 
tuberculosis, where entitlement was established prior to 
August 19, 1968, is as follows:  

For two years after date of inactivity, 
following active tuberculosis, which was 
clinically identified during service or 
subsequently:			100 percent;  
Thereafter for four years, or in any 
event, to six years after date of 
inactivity:			50 percent;  
Thereafter, for five years, or to eleven 
years after date of inactivity:		
			30 percent;  
Following far advanced lesions diagnosed 
at any time while the disease process was 
active, minimum:					
			30 percent;  
Following moderately advanced lesions, 
provided there is continued disability, 
emphysema, dyspnea on exertion, 
impairment of health, etc.:	20 percent;  
Otherwise:					0 percent.  
The rating schedule specifies that the 
graduated 50-percent and 30-percent 
ratings and the permanent 30 percent and 
20 percent ratings for inactive pulmonary 
tuberculosis are not to be combined with 
ratings for other respiratory 
disabilities.  

38 C.F.R. Part 4, Code 6701-6724, Note (2) (1996).  See also 
Pub. L. 90-493; 38 C.F.R. § 4.96 (2009).  

Alternatively, effective October 7, 1996, inactive pulmonary 
tuberculosis may be rated on the specific findings.  
38 C.F.R. Part 4, Code 6731 provides that chronic, inactive 
pulmonary tuberculosis may be rated depending on the specific 
findings, with residuals rated as interstitial lung disease, 
restrictive lung disease, or, when obstructive lung disease 
is the major residual, as chronic bronchitis.  

General rating formula for interstitial lung disease 
(diagnostic codes 6825 through 6833) is as follows:  

Forced Vital Capacity (FVC) less than 50 
percent predicted, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less 
than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or 
pulmonary hypertension, or; requires 
outpatient oxygen therapy:		
	100 percent

FVC of 50 to 64 percent predicted, or; 
DLCO (SB) of 40 to 55 percent predicted, 
or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with 
cardiorespiratory limitation:		60 
percent;

FVC of 65 to 74 percent predicted, or; 
DLCO (SB) of 56 to 65 percent predicted:	
		30 percent;  

FVC of 75 to 80 percent predicted, or; 
DLCO (SB) of 66 to 80 percent predicted: 
			10 percent;  

Were the requirements for a 10 percent 
rating are not met:					
	0 percent.  
38 C.F.R. Part 4, including §§ 4.31, 4.97, Codes 6825-6833 
(2009).  

The general rating formula for restrictive lung disease 
(diagnostic codes 6840 through 6845) is as follows:  

FEV-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the 
Lung for Carbon  Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen 
consumption  (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy: 			
		100 percent;  

FEV-1 of 40 to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40 to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit):
							
	60 percent.  

FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56 to 65 percent predicted:		
			30 percent;  

FEV-1 of 71 to 80 percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO 
(SB) 66 to 80 percent predicted:		
			10 percent;  

Were the requirements for a 10 percent 
rating are not met:					
	0 percent.  
38 C.F.R. Part 4, including §§ 4.31, 4.97, Codes 6840-6845 
(2009).  

Chronic bronchitis will be rated as follows:  

FEV-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy:			
		100 percent;  

FEV-1 of 40 to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40 to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit):
							
	60 percent;  

FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56 to 65 percent predicted:		
			30 percent;  

FEV-1 of 71 to 80 percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO 
(SB) 66 to 80 percent predicted;		
			10 percent;  

Were the requirements for a 10 percent 
rating are not met:					
	0 percent.  
38 C.F.R. Part 4, including §§ 4.31, 4.97, Code 6600 (2009).  

Discussion

Under the criteria in effect prior to August 19, 1968, the 
current 30 percent would be the maximum rating that could be 
assigned for the Veteran's inactive tuberculosis residuals.  
Now, in the alternative, the residuals can be rated on the 
basis of pulmonary function tests results, as interstitial, 
restrictive, or obstructive lung disease.  All of these 
rating criteria require a substantial disability for the next 
higher rating, 60 percent.  It must be kept in mind that 
service-connected disability ratings are based on average 
industrial impairment and while a 10 percent rating might 
reflect mild disability, the current 30 percent rating 
compensates a moderate impairment.  Thus, the disability must 
be significantly more than moderate to support a higher 
rating.  

A higher rating for interstitial lung disease requires FVC of 
50 to 64 percent predicted.  Restrictive and obstructive lung 
disease require FEV-1 of 40 to 55 percent predicted or FEV-
1/FVC of 40 to 55 percent.  In the alternative, all of the 
rating criteria provide a 60 percent rating where the DLCO 
(SB) is 40 to 55 percent predicted, or; there is a maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation.  

The current claim was received in March 2004.  None of the 
criteria for a higher rating were met on the pulmonary 
function tests in 2003.  In February 2003, FVC was 85 
percent, FEV1 was 76 percent, and FEV1/FVC was 90 percent.  
The Veteran was tested again in March 2003, and the FVC was 
75 percent, the FEV1 was 70 percent, and the FEV1/FVC was 93 
percent.  

In March 2004, the Veteran was referred to a VA cardiology 
clinic for his complaints of left precordial discomfort.  He 
had a history of diabetes mellitus, hypertension, coronary 
artery disease, and old infarction.  His chest was found to 
be well ventilated in the left with hypoventilation in the 
right base.  A previous right lobectomy was noted.  The lungs 
were clear to auscultation.  The impression was post surgical 
changes along the right hemithorax with volume loss, clear 
left lung, and no significant interval changes.  A March 2004 
X-ray study provided insight, showing a volume loss along the 
right hemithorax with elevation of the right hemidiaphragm, 
partial resection of the fifth rib, right hemithorax, 
Surgical clips were present at the upper lobe area.  The left 
lung appeared clear.  

On April 8, 2004, FEV1 was 58.3 percent, and FEV1/FVC was 74 
percent.  After bronchodilator, FEV1 was 56.9 percent, and 
FEV1/FVC was 73 percent.  The FVC did meet the criteria for a 
60 percent rating for interstitial lung at 61.1 percent, and 
59.8 percent after bronchodilator.  The results were 
interpreted as showing mild obstructive ventilatory 
impairment responsive to bronchodilator therapy with moderate 
air trapping and mild restrictive ventilator impairment.  It 
was commented that in comparison with the March 2003 
pulmonary function test, the FEV1 had increased and 
restriction of airflow had increased.  Since the FVC meets 
the criteria for a 60 percent rating, the Board will assign 
that evaluation as of the date of the test.  

On April 19, 2007, the Veteran had another pulmonary function 
test.  Pre-bronchodilator responses were: FVC was 79 percent, 
FEV1 was 73 percent, and FEV1/FVC was 73 percent.  Post 
bronchodilator responses were: FVC was 78 percent, FEV1 was 
75 percent, and FEV1/FVC was 74 percent.  There was fair 
effort and cooperation.  The Veteran was not able to do the 
DLCO test.  The test results were interpreted as showing mild 
obstructive ventilatory impairment, not responsive to 
bronchodilator therapy with severe air trapping and increased 
airway resistance.  Oxygen saturation by pulse oxymeter was 
97 percent.  Compared to the April 2004 pulmonary function 
test, there was a 160 cubic centimeter drop in post-
bronchodilator FEV1 consistent with worsened obstructive lung 
disease.  Compared to the April 2004 test, there was a 930 
cubic centimeter increase in the total lung capacity 
consistent with improved restrictive lung disease.  

The April 2007 test shows considerable improvement in the 
FVC, such that a 60 percent rating can no longer be 
continued.  In fact, the FVC, FEV1, and FEV1/FVC on the April 
2007 test all fall within the criteria for a 10 percent 
rating.  However, the 30 percent rating is protected and will 
not be reduced.  

The Veteran was afforded a respiratory examination in 
September 2009.  Post bronchodilator pulmonary function test 
results were FVC of 80 percent, FEV1 of 68 percent, and 
FEV1/FVC of 90 percent.  Oxygen saturation by pulse oxymeter 
was 92 percent.  The FEV1 of 68 is in the top of the range 
supporting the current 30 percent rating.  The other findings 
would be consistent with a mild impairment warranting a 10 
percent rating.  

However, the examiner specified that the study did not 
conform to ATS standards.  The examiner commented that the 
spirometry results were not reliable and it was not possible 
to evaluate the progression of the obstructive and 
restrictive disease by pulmonary function tests because the 
pulmonary function test study did not conform to the ATS 
standards for interpretation.  The pulmonary function test 
study was discussed with a pulmonary specialist staff 
physician who explained that even though the Veteran did a 
good effort, he obtained a percent predicted maximum FEF 
below 50 percent, a result that does not conform to ATS 
standards for interpretation.  Therefore, the values obtained 
for the rest of the spirometry study were not reliable.  That 
was likely due to inadequate blowing technique by the 
Veteran.  It was pointed out that in spite of his best 
effort, sometimes a patient does not coordinate well when 
blowing or the seal around the mouth piece is not tight.  The 
examiner concluded that this pulmonary function test study 
could not be interpreted as a worsening of obstructive or 
restrictive lung disease.  Since the examiner found the 
September 2009 pulmonary function test was not reliable, it 
can not serve as a basis to change the rating from 30 
percent.  

The Board has considered the Veteran's description of his 
disability.  There is no doubt that he has many problems.  
However, he does not have the medical training and experience 
to diagnose his various conditions as being manifestations of 
the service-connected pulmonary disability.  The test results 
by trained medical professionals provide the most probative 
evidence as to the extent of the disability and provide a 
preponderance of evidence in this case.  That preponderance 
of evidence establishes that while there have been some 
variances, the service-connected disability has not 
chronically worsened.  Except for the period from April 8, 
2004 to April 18, 2007, a higher rating is not warranted.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that there is no 
evidence to support a rating in excess of 30 percent prior to 
April 8, 2004.  From then until improvement was shown on 
April 19, 2007, a 60 percent rating is warranted.  Since 
April 19, 2007, there is no evidence to support a rating in 
excess of 30 percent.  

There is no evidence that any of the criteria for a 100 
percent evaluation were met at any time.  The record does 
show cardiovascular problems, but there is no competent 
medical evidence linking them to the Veteran's service-
connected tuberculosis residuals.  To the contrary, on VA 
examination in June 2004, an examiner expressed the opinion 
that the history was suggestive of atherosclerotic heart 
disease, not pulmonary heart disease.  It had no etiologic 
relationship to pulmonary heart disease.  No evidence of 
pulmonary heart disease was found.  The examiner expressed 
the opinion that the Veteran's claimed heart condition was 
not caused by or the result of his service-connected 
pulmonary tuberculosis with thoracotomy.  

Thoracotomy

For pulmonary tuberculosis entitled on August 19, 1968, Note 
(2) following diagnostic code 6724 provides that the 
resection of ribs incident to thoracoplasty will be rated as 
removal.  38 C.F.R. § 4.97 (2009).  

Removal of ribs will be rated as follows:  
More than 
six..........................................................
....................................50 percent;
Five or 
six..........................................................
.........................................40 percent;
Three or 
four.........................................................
......................................30 percent;
Two..........................................................
...................................................20 
percent; 
One or resection of two or more ribs without 
regeneration....................10 percent.  
Note (1): The rating for rib resection or removal is not to 
be applied with ratings for purrulent pleurisy, lobectomy, 
pneumonectomy or injuries of pleural cavity.  
Note (2): However, rib resection will be considered as rib 
removal in thoracoplasty performed for collapse therapy or to 
accomplish obliteration of space and will be combined with 
the rating for lung collapse, or with the rating for 
lobectomy, pneumonectomy or the graduated ratings for 
pulmonary tuberculosis.  38 C.F.R. § 4.71a, Code 5297 (2009).  

In January 1955, VA physicians found that surgery was 
necessary to treat the service-connected tuberculosis.  A 
thoractomy was performed with a right upper lobectomy and 
resection of the superior segment of the right lower lobe.  
The surgery required a resection of the 5th rib.  The 
resection of the 5th rib on the right was confirmed on VA 
X-ray studies in March 2004.  Under the present rating 
criteria this warrants a separate, additional 10 percent 
rating.  A higher rating would require the resection or 
removal of two or more ribs, which is not shown in this case.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 
of the Code of Federal Regulations (2009) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2009).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

Initially, while the Veteran may disagree, the Board finds 
that the preponderance of medical evidence shows that the 
pulmonary tuberculosis disability manifestations are 
adequately compensated by the rating schedule.  On the March 
2003 VA examination, the examiner reported that severe air 
trapping was seen on plethysmography; however, only mild to 
moderate obstruction to airflow was suggested in the flow 
volume loop.  In April 2004, the examiner expressed the 
opinion that the pulmonary function test showed mild 
obstructive ventilatory impairment responsive to 
bronchodilator therapy with moderate air trapping and mild 
restrictive ventilator impairment.  In April 2007, a 
pulmonary function test was interpreted as showing mild 
obstructive ventilatory impairment, although there was severe 
air trapping and increased airway resistance.  In September 
2009, the examiner expressed the opinion that the disability 
would prevent the Veteran from doing chores, exercise, and 
sports, but would not interfere with shopping, recreation, 
travel, feeding, bathing, dressing, toileting, or grooming.  
Thus, the medical descriptions and discussions provide a 
preponderance of evidence showing that the ratings assigned 
are adequate and commensurate with the Veteran's degree of 
disability.  The evidence does not present such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The record shows that the Veteran has numerous non-service-
connected disabilities, including dementia and heart disease, 
and is confined to a scooter by the residuals of 
cerebrovascular accident.  These non-service-connected 
disabilities undoubtedly prevent the Veteran from seeking or 
obtaining employment.  There has been no showing that the 
Veteran's service-connected tuberculosis residuals have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for total disability based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  The evidence 
pertaining to the increased rating claims in this case shows 
that the service-connected pulmonary tuberculosis and 
thoracotomy are the Veteran's only service-connected 
disabilities and they do not render him unemployable.  That 
is, the record here does not raise a TDIU claim.  




ORDER

A rating in excess of 30 percent for residuals pulmonary 
tuberculosis prior to April 8, 2004 is denied.  

A 60 percent rating for the residuals pulmonary tuberculosis, 
from April 8, 2004 to April 18, 2007 is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.  

A rating in excess of 30 percent for residuals pulmonary 
tuberculosis as of April 19, 2007 is denied.  

A 10 percent rating is granted for resection of the 5th right 
rib as a residual of the service-connected thoracotomy, 
subject to the laws and regulations governing the payment of 
monetary awards.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


